Citation Nr: 1136776	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-12 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for a disability of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied service connection for a bilateral hearing loss disability and a disability of the cervical spine, respectively.  

The Veteran testified at an October 2009 Travel Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

In January 2010, the Board issued an opinion which, in pertinent part, denied service connection for a bilateral hearing loss disability.  The Veteran appealed the Board's January 2010 decision with respect to the denial of the hearing loss claim to the Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court endorsed an April 2011 joint motion for remand, vacated that portion of the January 2010 Board opinion denying the hearing loss claim, and remanded the matter for compliance with the instructions in the joint motion.  

In its January 2010 opinion, the Board also remanded the service connection claim for a cervical spine disability for further development.  The claim now returns to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for a bilateral hearing loss disability and a disability of the cervical spine must be remanded for further development for the reasons discussed below. 

In the April 2011 Joint Motion for Remand, the December 2002 VA audiological examination on which the Board's opinion was partly based was found to be inadequate for VA decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the VA examiner had opined that the Veteran's hearing loss disability was not caused by or a result of acoustic trauma during active service because the Veteran's hearing was normal bilaterally at discharge.  However, citing Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the parties to the joint motion noted that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability if the evidence of record shows that a hearing loss disability which developed after service was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  In this regard, the parties argued that changes in the Veteran's puretone thresholds during active service must be considered.  See id. at 163-64.  

The Veteran's January 1971 entrance examination reflects an audiogram showing puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
/
0 (5)
LEFT
0 (15)
5 (15)
0 (10)
/
0 (5)

Puretone thresholds at 3000 Hertz were not reported. 

A notation above this audiogram indicates that the audiometric readings were recorded using American Standards Association (ASA) units rather than units currently set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The definition for a hearing loss disability under 38 C.F.R. § 3.385 is based on ISO-ANSI units.  This audiogram must therefore be converted from ASA units to ISO-ANSI units by adding to the reported findings 15 decibels at the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB level.  In order to facilitate data comparison, the ISO-ANSI units are represented by the figures in parentheses.  

The Veteran's November 1972 separation examination reflects an audiogram showing puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
/
15
LEFT
20
15
15
/
15

Puretone thresholds at 3000 Hertz were not recorded.  A notation reflections that these puretone thresholds were recorded using ANSI units.  Thus, they do not need to be converted.  

A comparison of the Veteran's separation audiogram with his entrance audiogram (as converted to ANSI units) shows upward puretone threshold shifts of 5 decibels at 500 Hertz for the left ear, 5 decibels at 1000 Hertz for the right ear, 5 decibels at 2000 Hertz for both ears, and 10 decibels at 4000 Hertz for both ears.  

On remand, the Veteran should be scheduled for another VA audiological examination.  In rendering a nexus opinion, the examiner must take into account the Veteran's puretone threshold shifts during service and all other pertinent evidence relating to the etiology of his current bilateral hearing loss disability.  In this regard, it is not sufficient to base an opinion in whole or in part on the fact that the Veteran's hearing was within normal limits at separation without explaining the significance of this finding in terms of how it relates to the etiology of the Veteran's hearing loss.  The examiner must also take into account the July 2008 VA examination report, which reflects that the Veteran's tinnitus was found to be incurred in active service due to hazardous noise exposure. 

With regard to the service connection claim for a disability of the cervical spine, while the Board regrets the delay, the Board must remand this claim again in order to ensure that the claim is afforded every possible consideration.  In this regard, the February 2011 VA examination report states that because there was "no objective evidence" that an injury to the neck and back occurred in service, the Veteran's disability of the cervical spine was less likely than not a result of active military service.  However, the Board finds that the injury described by the Veteran in which he was thrown over an embankment by the force of a C-5 explosion and landed on his back on a bed of rocks did occur.  When a veteran has engaged in combat with the enemy in active service during a period of war, campaign, or expedition, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  In other words, under 38 U.S.C.A. § 1154(b), objective evidence is not required to establish an in-service disease, injury, or event incurred under combat conditions.  Rather, the Veteran's lay statements will suffice.  Here, it is clear that the Veteran served in combat.  His service personnel records show that he served as a Light Weapons Infantryman in Vietnam and that he received the Purple Heart, Army Commendation Medal for valor in Vietnam, and the Combat Infantry Badge.  Thus based on the Veteran's combat service and statements made by the Veteran and by witnesses on his behalf, the Board finds that the Veteran did sustain an injury in service involving his back and neck as he described.  Accordingly, to the extent that the February 2011 VA opinion is based on a finding that such an injury did not occur due to the lack of "objective evidence" of such an injury, it is not accurate.  See Reonal v. Brown, 5 Vet. App. 458 (1993). 

On remand, a new VA spine examination and opinion should be obtained.  The examiner must assume that the Veteran sustained the back and neck injury referred to above and then render an opinion as to whether it is at least as likely as not that his current cervical spine disability was caused or aggravated by such an injury.  See 38 U.S.C.A. § 1154(b).

The agency of original jurisdiction (AOJ) should also take this opportunity to obtain the Veteran's recent outstanding VA treatment records from May 2007 to the present and associate them with the file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from March 2007 to the present should be obtained and associated with the file. 

2. The Veteran should be scheduled for a VA audiological examination to assess the nature and etiology of his bilateral hearing loss disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's bilateral hearing loss disability is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

As discussed in the body of this remand, the examiner must take into account the Veteran's puretone threshold shifts during service and all other pertinent evidence relating to the etiology of his current bilateral hearing loss disability.  Further, it is not sufficient to base an opinion in whole or in part on the fact that the Veteran's hearing was within normal limits at separation without explaining the significance of this finding in terms of how it relates to the etiology of the Veteran's hearing loss.  

The examiner must also take into account the July 2008 VA examination report, which reflects that the Veteran's tinnitus was found to be incurred in active service due to hazardous noise exposure. 

The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

3. The Veteran should be scheduled for a VA examination to assess the nature and etiology of his cervical spine disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether the Veteran's cervical spine disability is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

As discussed in the body of this remand, the examiner must assume that the Veteran sustained an injury to his back and neck during active service as he described.  The examiner should then opine whether it is at least as likely as not that the Veteran's cervical spine disability was caused or aggravated by such an injury.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


